DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 104-105 and 109-121 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 104, 106-108-113, and 116 of copending Application No. 16/703,348 (reference application, hereafter “the ‘348 application”). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 104 of the immediate application is drawn to a method for treating a condition within a nasal cavity of a patient, the method comprising: advancing a cryotherapeutic applicator of a treatment device to a target site within a nasal cavity of a patient, wherein the target site is associated with one or more posterior nasal nerves. Similarly, claim 104 of the ‘348 application is drawn to a device for treating a condition within a nasal cavity of a patient which comprises a cryotherapy treatment element and claim 106 of the ‘348 application is drawn to the cryotherapy treatment element being sized and being configured to be advanced to a target site within a nasal cavity of a patient, wherein the target site is associated with one or more posterior nasal nerves. Claim 104 of the immediate application is further drawn to delivering, via the cryotherapeutic applicator, cryotherapeutic cooling to the target site at a level sufficient to therapeutically modulate one or more posterior nasal nerves innervating nasal mucosa, wherein the cooling is provided in targeted manner and avoids collateral damage to a lacrimal nerve to thereby avoid causing dry eye while treating the condition within the nasal cavity. Similarly, 106 of the ‘348 application is also drawn to the cryotherapy treatment element being configured to deliver cryotherapeutic cooling to the target site at a level sufficient to therapeutically modulate one or more posterior nasal nerves innervating nasal mucosa and minimize and/or prevent collateral damage to the lacrimal nerve to thereby avoid causing dry eye.
Claim 105 of the immediate application is drawn to the delivery of the cryotherapeutic cooling to the target site interrupts at least one neural pathway innervating nasal mucosa. Similarly, claims 106 and 108 of the ‘348 application are drawn to delivering the cryotherapy to therapeutically modulate one or more posterior nasal nerves innervating nasal mucosa and to ablating neural tissue to therapeutically modulating the one or more posterior nasal nerves innervating nasal mucosa, respectfully.
Claim 109 of the immediate application is drawn to cryotherapeutic cooling being delivered to the target site at a level sufficient to therapeutically modulate the one or more posterior nasal nerves innervating nasal mucosa while minimizing and/or preventing collateral damage to one or more preganglionic secretomotor fibers to the lacrimal gland. Similarly, claim 106 of the ‘348 application is drawn to delivering the cryotherapeutic cooling to the target site at a level sufficient to therapeutically modulate one or more posterior nasal nerves innervating nasal mucosa and minimize and/or prevent collateral damage to the lacrimal nerve to thereby avoid causing dry eye.
Claim 112 of the immediate application is drawn to therapeutically modulating the one or more posterior nasal nerves innervating nasal mucosa is accomplished by ablating neural tissue. Similarly, claim 108 of the ‘348 application is drawn to ablating neural tissue to therapeutically modulating the one or more posterior nasal nerves innervating nasal mucosa.
Claim 113 of the immediate application is drawn to the ablation being cryoablation. Similarly, claim 109 of the ‘348 application is drawn to the ablation being cryoablation.
Claim 114 of the immediate application is drawn to delivering cryotherapeutic cooling to the target site comprises supplying a refrigerant to the cryotherapeutic applicator. Similarly, claim 110 of the ‘348 application is drawn to delivering cryotherapeutic cooling to the target site being comprised of supplying the refrigerant from the fluid reservoir to the cryotherapy treatment element via the channel.
Claims 115-116 of the immediate application recite the identical claim language of claims 111-112 of the ‘348 application.
Claim 117 of the immediate application is drawn to the cryotherapeutic applicator is cooled to a temperature sufficient to cause therapeutically effective, cryogenic posterior nasal nerve modulation. Similarly, claim 107 of the ‘348 application is drawn to the cryotherapy treatment element being cooled to a temperature sufficient to cause therapeutically effective.
Claim 118 of the immediate application is drawn to the treatment device further comprising a controller operably coupled to the cryotherapeutic applicator by a shaft. Similarly, claims 104 and 113 of the ‘348 application are drawn to the device including a shaft with a channel and the treatment device further comprising a controller operably coupled, at least via the channel, to the cryotherapy treatment element, respectfully.
Claim 119 of the immediate application is drawn to the controller comprises a mechanism for controlling the supplying of refrigerant to the cryotherapeutic applicator to thereby control delivery of the cryotherapeutic cooling to the target site. Similarly, claims 104 and 113 of the ‘348 application is drawn to the treatment device further comprising a controller operably coupled, at least via the channel, to the cryotherapy treatment element.
Claim 120 of the immediate application is drawn to the cryotherapeutic applicator comprises an expandable body. Similarly, claim 104 of the ‘348 application is drawn to the cryotherapy treatment element comprising an inflatable body.
Claim 121 of the immediate application is drawn to the cryotherapeutic applicator comprising a balloon. Similarly, claim 116 of the ‘348 application is drawn to the cryotherapy treatment element comprising a balloon.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 104-105, 108-115, 117-122, and 123 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saadat (US20150164571), 
Regarding claim 104, Saadat teaches method for treating a condition within a nasal cavity of a patient (see abstract), the method comprising:
advancing a cryotherapeutic applicator of a treatment device to a target site within a nasal cavity of a patient ([0034] method may comprise inserting the distal end of a surgical probe configured for cryoneurolysis into a nostril of a patient so that the cryotherapeutic application is positioned against the lateral nasal wall proximate to a target posterior nasal nerve), wherein the target site is associated with one or more posterior nasal nerves (see abstract, [0005] the target tissue region has posterior nasal nerves associated with a middle or inferior nasal turbinates); and 
delivering, via the cryotherapeutic applicator, cryotherapeutic cooling to the target site at a level sufficient to therapeutically modulate one or more posterior nasal nerves innervating nasal mucosa (“The member may be maintained against the interior of the expandable structure and the tissue region until the tissue region is cryogenically ablated [therapeutically modulated]” [0017]), wherein the cooling is provided in targeted manner and avoids collateral damage to a lacrimal nerve to thereby avoid causing dry eye while treating the condition within the nasal cavity (“selective neurectomy at this point enables physicians to theoretically avoid surgical complications such as inhibition of lacrimal secretion” [0010]).
Regarding claim 105, Saadat teaches wherein delivery of the cryotherapeutic cooling to the target site interrupts at least one neural pathway innervating nasal mucosa ([0005] the cryotherapeutic cooling targets nerves that innervate the turbinates including but not limited to the Vidian nerve which contains sympathetic and parasympathetic afferents are carries [neural signaling pathway) to the sphenopalatine ganglion. and additional posterolateral neurovascular rami project from the sphenopalatine ganglion via multiple individual postganglionic rami to supply the nasal mucosa).
Regarding claim 108, Saadat teaches wherein therapeutically modulating the one or more posterior nasal nerves innervating nasal mucosa is accomplished by ablating neural tissue (“The distal spring-like structure may be positioned against the lateral nasal wall proximate to a target posterior nasal nerve and then a flow of liquid cryogen to the spring-like structure may be activated for a period of time sufficient to cryo-ablate a target area in the nose containing posterior nasal nerves” [0034]).
Regarding claim 109, Saadat teaches wherein cryotherapeutic cooling is delivered to the target site at a level sufficient to therapeutically modulate* the one or more posterior nasal nerves innervating nasal mucosa (“The member may be maintained against the interior of the expandable structure and the tissue region until the tissue region is cryogenically ablated [therapeutically modulated]” [0017]) while** minimizing collateral damage to one or more preganglionic secretomotor fibers to the lacrimal gland (“selective neurectomy at this point enables physicians to theoretically avoid surgical complications such as inhibition of lacrimal secretion” [0010]). 
*the limitation has been interpreted in the alternative, requiring the cryotherapeutic cooling is delivered to the target site at a level sufficient to therapeutically modulate one posterior nasal nerve innervating nasal mucosa, or requiring the cryotherapeutic cooling is delivered to the target site at a level sufficient to therapeutically modulate more than one posterior nasal nerves innervating nasal mucosa.
**the limitation has been interpreted in the alternative, requiring the cryotherapeutic cooling being delivered to the target site is at a level sufficient to therapeutically modulate…while minimizing collateral damage to one preganglionic secretomotor fiber to the lacrimal gland; or requiring the cryotherapeutic cooling being delivered to the target site is at a level sufficient to therapeutically modulate…while minimizing collateral damage to more than one preganglionic secretomotor fibers to the lacrimal gland; or requiring the cryotherapeutic cooling being delivered to the target site is at a level sufficient to therapeutically modulate…while preventing collateral damage to one preganglionic secretomotor fiber to the lacrimal gland; or requiring the cryotherapeutic cooling being delivered to the target site is at a level sufficient to therapeutically modulate…while minimizing preventing collateral damage to more than one preganglionic secretomotor fibers to the lacrimal gland.
Regarding claim 110, Saadat teaches wherein the cryotherapeutic applicator is advanced to into the nasal cavity under image guidance ([0151] a camera and/or a light source are disposed in the vicinity of distal end 21 of probe shaft 20, for the identification of nasal anatomical landmarks used to provide guidance the placement of distal end effector in the nasal cavity).
Regarding claim 111, Saadat teaches wherein the cryotherapeutic applicator is advanced to into the nasal cavity endoscopically with the aid of an endoscope (claims 126 and 129-130 disclose visualizing the tissue region while advancing the distal end of the surgical probe through the nasal cavity via a nasal endoscope).
Regarding claim 112, Saadat teaches wherein therapeutically modulating the one or more posterior nasal nerves innervating nasal mucosa ([0146] FIG. 1 depicts the three/multiple branches/points of the posterior nasal nerve as 10, 11, and 12, and other accessory posterior nasal nerves (APNNs) may originate from the greater palatine nerve or from the bony plate underneath the mucosa) is accomplished by ablating neural tissue ([0178] see in FIG. 14B with ablation target 246 positioned directly over the three branches/points of the PNN including the posterior inferior lateral nasal branch 10, posterior superior lateral nasal branch 11, and superior lateral nasal branch 12).
Regarding claim 113, Saadat teaches wherein the ablation is cryoablation (see [0034] where the ablation is cryoablation).
Regarding claim 114, Saadat teaches wherein delivering cryotherapeutic cooling to the target site comprises supplying the refrigerant from the fluid reservoir to the cryotherapy treatment element via the channel (“FIG. 15C is a cross sectional view of the cryosurgical probe 234 distal end comprising probe shaft 237, refrigerant delivery tube 253, and probe tip 236. Cryogen delivery tube 253 traverses the length of probe shaft 237 in a coaxial relationship and is in fluidic communication with the cryogen cartridge in handle 235 through the cryogen control valve previously described” [0179]).
Regarding claim 115, Saadat teaches wherein the refrigerant comprises* a condensed gas that is stored in at least a substantially liquid phase (“Handle 235 may comprise a receptacle, not shown, for receiving a refrigerant filled cartridge [liquid storage of refrigerant], not shown, which may comprise liquid carbon dioxide, which is used for evaporative cryogenic cooling [becomes gas] within cryosurgical probe tip 236.” [0179]).
*the limitation has been interpreted in the alternative, requiring the refrigerant comprises a compressed gas that is stored in at least a substantially liquid phase, or requiring the refrigerant comprises a condensed gas that is stored in at least a substantially liquid phase.
Regarding claim 117, Saadat teaches wherein the cryotherapy treatment element is cooled to a temperature sufficient to cause therapeutically effective (“the distal spring-like structure is configured as a cryogenic liquid evaporator, where cryogenic liquid is delivered to the central lumen of the distal spring like structure. The liquid then evaporates at a low temperature, which causes the outer surface of the spring-like structure to reach a temperature that is sufficiently cold to ablate surrounding tissue” [0026]), cryogenic posterior nasal nerve modulation (“and the function of the target posterior nasal nerve” [0026]).
Regarding claim 118, Saadat teaches wherein the treatment device further comprises a controller (“Signals from the at least one temperature sensor may be used to servo-control the flow of cryogen in order to control a tissue temperature or to control the evaporation temperature. A temperature sensor may also be used in an informational display, or for system alarms or interlocks” [0032]) operably coupled to the cryotherapeutic applicator (“surgical device 29 may be configured with at least one electronic function [controlling]. In one embodiment, a temperature sensor [controller] may be disposed in the vicinity of distal end effector 30 (e.g., spring-like structure) [cryotherapeutic applicator] and used to measure, display, or control a temperature of surgical interest.” [0150]) by a shaft (“Surgical probe shaft 20 comprises at least one liquid cryogen delivery channel between shaft distal end 21 and shaft proximal end 27” [0147], [0162] discloses 84 as a cryogen lumen, and see Figure 6E; element 84 clearly extends distally past the shaft 145 into the balloon 81; see also par. [0019] & [0020]).
Regarding claim 119, Saadat teaches wherein the controller comprises a mechanism for controlling the supplying of refrigerant to the cryotherapeutic applicator to thereby control delivery of the cryotherapeutic cooling to the target site (“Signals from the at least one temperature sensor may be used to servo-control the flow of cryogen in order to control a tissue temperature or to control the evaporation temperature. A temperature sensor may also be used in an informational display, or for system alarms or interlocks” [0032]). 
Regarding claim 120, Saadat teaches wherein the cryotherapeutic applicator comprises an expandable body (illustrated as 81, 83, 85; the distal cryogenic balloon).
Regarding claim 121, Saadat teaches wherein the cryotherapy treatment applicator comprises a balloon (81).
Regarding claim 122, Saadat teaches wherein the condition is selected* from the group consisting of allergic rhinitis and chronic rhinitis ([0011] PNN is ablated cause interruption of parasympathetic nerve signals that contribute to congestion and rhinorrhea in patients with chronic rhinitis (allergic or vasomotor)).
*the limitation has been interpreted in the alternative, requiring only rhinitis be selected from allergic rhinitis, non-allergic rhinitis, chronic rhinitis, acute rhinitis, chronic sinusitis, acute sinusitis, chronic rhinosinusitis, acute rhinosinusitis, or medical resistant rhinitis; or requiring only congestion be selected from allergic rhinitis, non-allergic rhinitis, chronic rhinitis, acute rhinitis, chronic sinusitis, acute sinusitis, chronic rhinosinusitis, acute rhinosinusitis, or medical resistant rhinitis; or requiring only rhinorrhea be selected from allergic rhinitis, non-allergic rhinitis, chronic rhinitis, acute rhinitis, chronic sinusitis, acute sinusitis, chronic rhinosinusitis, acute rhinosinusitis, or medical resistant rhinitis.
Regarding claim 123, Saadat teaches wherein treatment of the condition is intended to address* nasal congestion or obstruction ([0011] PNN is ablated cause interruption of parasympathetic nerve signals that contribute to congestion and rhinorrhea in patients with chronic rhinitis (allergic or vasomotor)).
*the limitation has been interpreted in the alternative, requiring the treatment of the condition to be intended to address nasal congestion, or requiring the treatment of the condition to be intended to address nasal obstruction.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 106-107 are rejected under 35 U.S.C. 103 as being unpatentable over Saadat, as applied to claim 105 above, in view of Wolf et al. (US20150202003, hereafter “Wolf”).
Regarding claim 106, Saadat discloses wherein delivery of the cryotherapeutic cooling to the target site causes multiple points of interruption of neural branches associated with the one or more posterior nasal nerves ([0005], [0010]-[0011] neural bundles are selectively cut or cauterized which are distributed around the mucosal layer of the nose and which include multiple individual postganglionic rami at locations within the palatine bone via a foramen distinct from the SPF. Thereby, causing interruption parasympathetic nerve signals), but does not explicitly disclose the therapeutic modulation of neural tissue is to expressly decrease* production of mucus and/or mucosal engorgement.
However, in the same field of endeavor, Wolf teaches deactivation of neural tissue thereby decrease* production of mucus ([0023], [0025], [0028] delivering the energy comprises ablating the nerve tissue to reduce mucus secretion).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method of Saadat with the deactivation of neural tissue thereby decrease production of mucus as taught by Wolf in order to treat post nasal drip and/or chronic cough ([0028] of Wolf).
*the limitation has been interpreted in the alternative, requiring only the decrease production of mucus, or requiring only the decrease production of mucus mucosal engorgement.
Regarding claim 107, Saadat, wherein delivery of the cryotherapeutic cooling to the target site causes multiple points of interruption of neural branches extending through foramina and microforamina of a palatine bone ([0005], [0010]-[0011] neural bundles are selectively cut or cauterized from the sphenopalatine foramen, including autonomic and sensory nerve fibers that pass through the foramen anatomically branch into the middle and inferior turbinate and are distributed around the mucosal layer of the nose and which include multiple individual postganglionic rami at locations within the palatine bone via a foramen distinct from the SPF. Thereby, causing interruption parasympathetic nerve signals), and Wolf teaches deactivation of neural tissue thereby decrease* production of mucus ([0023], [0025], [0028] delivering the energy comprises ablating the nerve tissue to reduce mucus secretion) in order to treat post nasal drip and/or chronic cough ([0028] of Wolf).
*the limitation has been interpreted in the alternative, requiring only the decrease production of mucus, or requiring only the decrease production of mucus mucosal engorgement.
Claim 116 is rejected under 35 U.S.C. 103 as being unpatentable over Saadat, as applied to claim 115 above, in view of Stigall et al. (US20150289750, hereafter “Stigall”).
Regarding claim 116, Saadat discloses wherein the refrigerant comprises at least one of nitrous oxide (N20), carbon dioxide (C02), and hydrofluorocarbon (“The pressurized cryogen liquid reservoir contains a liquid cryogen, e.g., nitrous oxide, but may also be another cryogenic liquid such as liquid carbon dioxide, or a liquid chlorofluorocarbon compound, etc” [0020]).
However, in the same field of endeavor, Stigall teaches the use of refrigerants and cryotherapy including that of hydrofluorocarbon (“Any suitable refrigerant known in the art may be used. Suitable refrigerants include nitrous oxide (N2O), Argon (Ar), liquid nitrogen (N2), carbon dioxide (CO2), chlorofluorocarbon, hydrochlorofluorocarbon, or other hydrofluorocarbons. In other embodiments, for example, the supply of refrigerant can include a refrigerant known as R-410A, which is a near-azeotropic mixture of difluoromethane (CH2F2; known as R-32) and pentafluoroethane (CHF2CF3; known R-125) [0067]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by Saadat with the refrigerant including one of hydrofluorocarbon as taught by Stigall in order to provide a refrigerant type of a near-azeotropic mixture ([0067] of Stigall) as is known in the art that these chemical formulations have very little variation in temperature during phase change such as that from liquid to gas, making them a useful refrigerant in a cryotherapy device where such a phase change from a refrigerant is required.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793